Citation Nr: 0005992
Decision Date: 03/06/00	Archive Date: 09/08/00

DOCKET NO. 96-41 131               DATE MAR 06, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUES

1. Entitlement to service connection for short gastrocnemius
muscles.

2. Entitlement to service connection for forefoot varus.

3. Entitlement to an increased evaluation for service-connected
pilonidal cyst.

4. Entitlement to an evaluation in excess of 10 percent for
service-connected bilateral hammertoes with bilateral plantar
callosities.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel

INTRODUCTION

The veteran had active service from February 1968 to February 1970
and from January 1973 to February 1975.

This matter is before the Board of Veterans' Appeals (Board) on
appeal of a December 1970 rating decision from the Nashville,
Tennessee, 1 Department of Veterans Affairs (VA) Regional Office
(RO), which denied a compensable evaluation for the veteran's
service-connected pilonidal cyst. The RO granted entitlement to a
temporary total evaluation due to hospital treatment for a service-
connected disability under 38 C.F.R. 4.29 from September 23, 1970
to October 31, 1970. By rating decision in June 1971, the RO
granted an increased evaluation of 10 percent effective from
February 7, 1970, 100 percent effective from May 19, 1970, 10
percent effective from August 1, 1970, 100 percent effective from
September 23, 1970, and a noncompensable evaluation effective from
November 1, 1970. The RO indicated that such amounted to a
substantial grant of the appeal. The Board notes that the veteran
specifically contended in his notice of disagreement and
substantive appeal that he should be rated with a compensable
degree of disability.

Although the temporary increases to 10 and 100 percent disability
for the veteran's pilonidal cyst represented a grant of benefits,
the United States Court of Appeals for Veterans Claims (known as
the United States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter "the Court") has held that a "decision awarding a
higher

---------------------------------------------------------------
1 The veteran's claims file was transferred to the Los Angeles,
California, RO in April 1975. 

- 2 -

rating, but less than the maximum available benefit ... does not
... abrogate the pending appeal ...... AB v. Brown, 6 Vet. App. 35,
38 (1993). As the VA's Schedule for Rating Disabilities (Schedule),
38 C.F.R. Part 4 (1997), provides for disability evaluations in
excess of 10 percent for the veteran's residuals of a pilonidal
cyst, the appeal with respect to that issue continues.

The Board notes that the Court's decision in AB was issued more
than 20 years after the RO's rating decision in June 1971. However,
the regulations in effect at the time of the veteran's claim
indicate that an appeal consisted of a timely filed notice of
disagreement in writing and, after a statement of the case had been
furnished, a timely filed substantive appeal. 38 C.F.R. 19.112
(1970). Further, the allegations in the veteran's claim should be
construed in a liberal manner. 38 C.F.R. 19.116 (1970). The veteran
specifically requested a compensable evaluation for his service-
connected pilonidal cysts. Although temporary increases were
granted, the veteran's specific allegation was not met by the RO's
June 1971 decision. Therefore, the appeal continues. By rating
decision in September 1980, the RO granted an increased evaluation
of 10 percent, effective from May 5, 1980.

The veteran has also timely perfected an appeal to the December
1994 rating decision from the Los Angeles, California, VARO, which
denied service connection for short gastrocnemius muscle,
hammertoes, right planter tylomas, and forefoot varus, and denied
an increased evaluation for left foot plantar callosities.
Subsequently, in the hearing officer's decision in December 1996,
service connection for bilateral hammertoes and bilateral plantar
callosities was granted and incorporated into the evaluation for
service-connected left foot plantar callosities. The Board will
consider entitlement to an increased evaluation for the combined
conditions.

In April 1999, the Board remanded the veteran's claims to the RO
for the scheduling of a hearing before a Member of the Board at the
RO. A hearing was conducted before the undersigned in November
1999.

3 -

FINDINGS OF FACT

1. The record contains no medical evidence, which indicates that
the veteran's bilateral short gastrocnemius muscle and bilateral
forefoot varus were noted during either of his periods of active
military service.

2. There is no competent medical evidence providing a nexus between
the currently noted bilateral gastrocnemius muscle and bilateral
forefoot varus and any incident of the veteran's service.

3. The veteran's service-connected pilonidal cyst is manifested by
a tender and painful scar with occasional drainage.

4. The veteran's service-connected bilateral hammertoes and
bilateral plantar callosities are manifested by constant pain
causing limitation of motion and limitation of ambulation and
requiring monthly pediatric care and shaving.

CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for bilateral
short gastrocnemius muscle is not well grounded. 38 U.S.C.A.
5107(a) (West 1991).

2. The claim of entitlement to service connection for bilateral
forefoot varus is not well grounded. 38 U.S.C.A. 5107(a) (West
1991).

3. The criteria for a 10 percent evaluation for service-connected
pilonidal cyst have been met for the entire appeal period. 38
U.S.C.A.  1155, 5107 (West 1991); 38 C.F.R. 4.118, Diagnostic Codes
7803, 7804, 7819 (1999).

4 -

4. The criteria for a 30 percent evaluation for service-connected
bilateral hammertoes and bilateral plantar callosities have been
met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.71a,
Diagnostic Codes 5282, 5284 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Generally

Service connection may be established where the evidence
demonstrates that an injury or disease resulting in disability was
contracted in the line of duty coincident with military service, or
if pre-existing such service, was aggravated therein. 38 U.S.C.A.
1110 (West 1991); 38 C.F.R. 3.303 (1999).

When a disability is not initially manifested during service or
within an applicable presumptive period, service connection may
nevertheless be granted for any disease diagnosed after discharge
when all the evidence, including that pertinent to service,
establishes that the disease was incurred in or aggravated by
service. See 38 U.S.C.A. 1113(b) (West 1991); 38 C.F.R. 3.303(d).

The threshold question to be answered in the veteran's appeal is
whether he has presented evidence of a well-grounded claim. Under
the law, a person who submits a claim for benefits shall have the
burden of submitting evidence sufficient to justify a belief by a
fair and impartial individual that the claim is well grounded. 38
U.S.C.A. 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).
A claim need not be conclusive but only possible to satisfy the
initial burden of 5107(a). Murphy v. Derwinski, 1 Vet. App. 78, 81
(1990). If a claim is not well grounded, the application for
service connection must fail, and there is no further duty to
assist the veteran in the development of his claim. 38 U.S.C.A.
5107, Murphy, 1 Vet. App. 78 (1990).

5 -

The United States Court of Appeals for the Federal Circuit held
that, "For a claim to be well grounded, there must be (1) a medical
diagnosis of a current disability; (2) medical, or in certain
circumstances, lay evidence of in[-]service occurrence or
aggravation of a disease or injury; and (3) medical evidence of a
nexus between an in-service [disease or injury] and the current
disability. Where the determinative issue involves medical
causation, competent medical evidence to the effect that the claim
is plausible is required." Epps v. Gober, 126 F.3d 1464, 1468 (Fed.
Cir. 1997) quoting Epps v. Brown, 9 Vet. App. 341, 343-344 (1996);
see 38 C.F.R. 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App.
498, 506 (1995). For the purpose of determining whether a claim is
well grounded, the credibility of the evidence is presumed. See
Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

Service Connection for Short Gastrocnemius Muscle and Forefoot
Varus

I.   Factual Background

The veteran's separation physical examination in February 1970
noted no abnormalities of the feet or lower extremities. The
service medical records contain no complaints, diagnoses, or
opinions with relation to short gastrocnemius muscle or forefoot
varus.

VA X-ray examination in May 1975 revealed mild hallux valgus
deformities bilaterally. By letter, dated in March 1980, J.C.T.,
D.P.M., stated that he had been treating the veteran since October
1979 for bilateral short gastroc muscle and bilateral compensated
forefoot varus.

A VA examination was conducted in June 1980. X-ray examination
showed the bones, joints, and soft tissues to be unremarkable. By
letter dated in July 1994, Dr. J.C.T. stated that he continued to
treat the veteran for bilateral short gastroc muscles and for
bilateral compensated forefoot varus.

At a hearing before an RO hearing officer in October 1996, the
veteran testified that he was first diagnosed with short gastroc
muscles and forefoot varus in 1973. Transcript, p. 1 (Oct. 1996).

By letter, dated in January 1997, Dr. J.C.T. stated that he
attended the veteran from 1973 to 1975 for foot pathology for both
feet that made him 100 percent disabled. VA examination in April
1997 made no mention of short gastrocnemius muscle or forefoot
varus.

At a hearing before the undersigned in November 1999, the veteran
testified that he was first diagnosed with short gastroc muscles
and forefoot varus during service in 1973. Transcript, p. 3 (Nov.
1999).

II.  Analysis

In the instant case, the VA examinations in April, August, and
September 1997 made no mention of either short gastrocnemius
muscles or forefoot varus. The most recent mention of either of
these conditions was in the July 1994 letter from Dr. J.C.T., in
which he stated that the continued to treat the veteran for these
conditions.

The Board notes that the record contains no service medical records
from the veteran's second period of active service from January
1973 to February 1975. Although Dr. J.C.T. stated that he had
attended the veteran for foot pathology during this period, he made
no mention of the specific foot pathology, for which the veteran
seeks service connection here. The Board notes that the veteran has
been granted service connection for bilateral hammertoes and
plantar callosities, but the pathology to be considered here is
forefoot varus and short gastrocnemius muscle, neither of which was
noted specifically by Dr. J.C.T. to be present during the veteran's
military service.

Finally, in the March 1980 letter, Dr. J.C.T. specifically noted
that he had been treating the veteran for the pathologies at issue,
since October 1979, more than

four years after his discharge from service. There is no medical
evidence of record, which provides a nexus between these
pathologies, noted by Dr. J.C.T. from 1979 to 1994, and any
incident of the veteran's active military service.

The Board recognizes that there is no duty to assist in a claim's
full development if a well-grounded claim has not been submitted.
See Morton v. West, 12 Vet. App. 477-5 480 (1999). However, the
Court has held that there is some duty to inform the veteran of the
evidence necessary for the completion of an application for
benefits, under 38 U.S.C.A. 5103 (West 1991), even where the claim
appears to be not well grounded. Beausoleil v. Brown, 8 Vet. App.
459, 465 (1996); Robinette, 8 Vet. App. at 79-80. The veteran has
not identified any medical evidence that has not been submitted or
obtained, which would support a well-grounded claim. Thus, VA has
satisfied its duty to inform the veteran under 38 U.S.C.A. 5103(a).
See Slater v. Brown, 9 Vet. App. 240, 244 (1996).

Increased Evaluation Generally

In general, an allegation of increased disability is sufficient to
establish a well-grounded claim seeking an increased rating.
Proscelle v. Derwinski, 2 Vet. App. 6295 632 (1992). In the instant
case, there is no indication that there are additional records,
which have not been obtained and which would be pertinent to the
present claims. Thus, no further development is required in order
to comply with VA's duty to assist mandated by 38 U.S.C.A. 5107(a).

Disability evaluations are determined by the application of VA's
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4
(1998). The percentage ratings contained in the Schedule represent,
as far as can be practicably determined, the average impairment in
earning capacity resulting from diseases and injuries incurred or
aggravated during military service and the residual conditions in
civil occupations. 38 U.S.C.A. 1155; 38 C.F.R. 4.1 (1998). In
determining the disability evaluation, the VA has a duty to
acknowledge and consider all regulations which are potentially
applicable based upon the assertions and issues raised in the

record and to explain the reasons and bases for its conclusion.
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). Governing
regulations include 38 C.F.R. 4.1, 4.2, which require the
evaluation of the complete medical history of the veteran's
condition.

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. Francisco v. Brown, 7 Vet.
App. 55, 58 (1994). Where there is a question as to which of two
evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria for that rating. Otherwise the lower rating will be
assigned. 38 C.F.R. 4.7 (1998). All benefit of the doubt will be
resolved in the veteran's favor. 38 C.F.R. 4.3 (1998).

Increased Evaluation for Pilonidal Cyst

III.  Factual Background

The veteran's service medical records note treatment for a
pilonidal cyst, beginning in December 1969. The veteran's
separation medical report in February 1970 noted no cyst or other
pathology consistent with cyst formation

The veteran filed an initial claim for VA benefits for a cyst in
February 1970. By rating decision in June 1970, the RO granted
service connection for pilonidal cyst with a noncompensable
evaluation, effective from February 7, 1970.

The veteran was hospitalized from May to June 1970. The physician
noted that the veteran had recurrent drainage from the area of
pilonidal sinus surgery in November 1969. Physical examination
showed a small draining sinus in the midline. Exteriorization of
the pilonidal sinus was performed.

In September 1970, the veteran requested re-evaluation of his
service-connected pilonidal cyst. He stated that the cyst had
reoccurred and was constantly painful.

9 - 

The veteran was again hospitalized for exteriorization of pilonidal
cyst from September to October 1970.

A VA surgical evaluation was performed in August 1971. The veteran
reported pain in his back on lifting and with pressure. Physical
examination revealed a well-healed, healthy scar from previous
surgery with no recurrence. The scar was tender on pressure. An
impression of no recurrence of pilonidal problem and no disability
from scar was reported.

VA outpatient treatment records, beginning in August 1994, note
treatment for hydradenitis of both axilla, scrotum, and bilateral
buttocks. The Board notes that service connection for hidradenitis
suppurative was separately denied by rating decision in December
1997.

At a hearing before an RO hearing officer in October 1996, the
veteran testified that he was first diagnosed with a pilonidal cyst
in 1970. Transcript, p. 14 (Oct. 1996). He stated that during his
second period of service two more cysts were noted on his buttocks
and in the early 1980s a growth, which had become abscessed, was
noted on his upper groin area. Transcript, p. 14 (Oct. 1996). He
reported that he later developed cysts on his testicle, back, and
in the armpit area and was diagnosed with hidradenitis. Transcript,
p. 16. The veteran testified that the cyst, treated during service,
was last removed in 1988, but continued to drain a little bit. He
stated that it was painful when it needed to be drained.
Transcript, p. 16 (Oct. 1996).

A VA examination was conducted in April 1997, and the examiner
noted review of the veteran's claims file. The examiner noted that
the veteran developed a pilonidal cyst with recurrent infections,
during military service, requiring three attempts at excision
without success. Physical examination revealed no active abscess at
the site of the pilonidal cyst. A small surgical scar was noted at
the tip of the coccyx, representing the previous surgical attempts.
No fluctuants or tenderness were observed. The examiner reported a
conclusion of recurrent pilonidal cyst and abscess formation.

A VA examination was conducted in August 1997. The veteran stated
that he had "primordial (sic)" cyst drainage four times in the
early 1970s and had incision and drainage in the right inguinal
region and the left axilla several times in the early 1980s, which
was diagnosed as hidradenitis suppurative. Physical examination
showed the patient's buttock area to be within normal limits with
no masses or evidence of infection. No diagnosis with respect to
the veteran's pilonidal cysts was reported.

At a hearing before the undersigned in November 1999, the veteran
testified that his pilonidal cyst recurred twice in the previous
three months. He stated that his pilonidal cyst, diagnosed during
service was part of his hidradenitis, for which he was presently
being treated. Transcript, pp. 18-19 (Nov. 1999).

IV.  Analysis

As an initial matter, the Board again notes that the veteran's
diagnosed hidradenitis has been denied service connection by rating
decision in December 1997. The veteran has not timely perfected an
Appeal to that decision and that issue is not currently before the
Board. 38 C.F.R. 20.200, 20.302 (1999). The record contains no
competent medical evidence that the veteran's service-connected
pilonidal cyst is a manifestation of later diagnosed hidradenitis.
Although the veteran provides such a conclusion, the record does
not reflect that the veteran has a medical degree or qualified
medical experience. Espiritu v. Derwinski, 2 Vet. App. 492, 494
(1992). Thus, he is not competent to provide evidence or opinion
that his observable symptoms are manifestations of later diagnosed
disability. See Savage v. Gober, 10 Vet. App. 489, 497 (1997).
Therefore, the Board will consider only the manifestations of the
service-connected pilonidal cyst in determining whether an
increased evaluation is warranted.

The Board further notes that the instant claim has been open since
September 1970 and must consider whether the veteran was entitled
to an increased evaluation at any point during that period.

Under the Schedule, superficial, poorly-nourished scars with
repeated ulceration warrant a 10 percent evaluation. 38 C.F.R.
4.118, Diagnostic Code 7803. Superficial scars that are tender and
painful on objective demonstration also warrant a 10 percent
evaluation. 38 C.F.R. 4.118, Diagnostic Code 7804. Benign growths
of the skin are rated as scars. 38 C.F.R. 4.118, Diagnostic Code
7819. Although the instant claim has been open for almost 30 years,
the diagnostic criteria stated above have not changed during that
period. See, 38 C.F.R. 4.11 8, Diagnostic Codes 7803, 7804, 7819
(1970).

The Board notes that the veteran's pilonidal cyst has been
evaluated at 10 percent, since May 5, 1980, prior to which,
excepting for temporary total evaluations due to hospitalization
and a brief period of a 10 percent evaluation prior to November
1970, the veteran's service-connected pilonidal cyst was evaluated
as noncompensable.

Following surgical exteriorization of the pilonidal cyst in the
early 1970s, the record contains no competent medical evidence of
recurrence of the veteran's pilonidal problem. A small nontender
surgical scar was noted on VA examination in April 1997. Physical
examination in August 1997 noted the buttock area to be within
normal limits with no masses or evidence of infection. The veteran
has reported tenderness and intermittent drainage from the
pilonidal cyst, throughout the appeal period. The Board finds that
the veteran's symptomatology most closely approximates the criteria
for a 10 percent evaluation for the entire claims period. Although
on the most recent VA examinations, the veteran's scar was not
tender and no current pathology was noted, the veteran's scar was
tender on evaluation in August 1971, and the veteran has repeatedly
stated that the scar is painful and tender and reports occasional
drainage. Although the physician in August 1971 specifically noted
no disability from the scar, the Board notes that a tender and
painful scar may be a disability under the Schedule. The veteran is
competent to report observable symptoms such as pain, tenderness
and drainage. See Savage, 10 Vet. App. at 497. There are no
schedular criteria for an evaluation in excess of 10 percent, and
the Board finds no basis for such an evaluation.

12 -

Increased Evaluation for Bilateral Hammertoes with Bilateral
Plantar Callosities

V.   Factual Background

By letter dated in July 1994, Dr. J.C.T. stated that he had been
treating the veteran since October 1979 for complaints of bilateral
painful plantar lesions. Impressions of bilateral painful subhallux
tylomas and bilateral painful intractable plantar tylomas was
provided. Dr. J.C.T. stated that treatment of the veteran's
conditions included palliation, strapping, padding, appropriate
shoe gear, and orthosis. Dr. J.C.T. noted that the veteran
continued to experience discomfort from the lesions and his
conditions were not amenable to surgical intervention.

A VA outpatient treatment record in March 1996 noted complaints of
painful calluses of both feet. An assessment of tyloma was
provided. In April 1996, calluses of both feet were noted with
bilateral sensory examination intact to light touch. No hammertoes
were noted. The physician provided an assessment of bilateral foot
pain and bone spurs and recommended bilateral custom orthosis with
pressure distribution. In October 1996, the veteran again presented
with complaints of painful calluses. The calluses were painful to
palpation and assessments of tyloma and hammertoes were reported.

At a hearing before an RO hearing officer in October 1996, the
veteran testified that his foot condition was incorrectly treated
during service. Transcript, pp. 2-4 (Oct. 1996). He reported pain
and swelling in his feet, which he treated with soaking and
elevation. Transcript, p. 5, 9 (Oct. 1996). He stated that he had
new orthotics for his shoes. Transcript, p. 5 (Oct. 1996). He noted
that walking, particularly on uneven surfaces, could cause
excruciating pain. Transcript, p. 8 (Oct. 1996). The veteran
testified that he had to have the callosities shaved, sometimes
more than twice a month. Transcript, p. 10 (Oct. 1996).

By letter, dated in January 1997, Dr. J.C.T. stated that he
attended the veteran from 1973 to 1975 for foot pathology for both
feet that made him 100 percent disabled.

13 -

A VA examination was conducted in April 1997, and the examiner
noted review of the veteran's claims file. A history of pes planus,
which led to recurrent plantar wart formation, requiring monthly
shaving was reported. Physical examination revealed advanced
bilateral pes planus and chronic plantar hyperkeratoses. Genu
valgus was noted as a reflection of pes planus with a valgus
deformity of the foot upon the ankle joint. The examiner concluded
that the veteran had a history of painful pes planus with recurrent
plantar wart formation requiring monthly pediatric care at the VA
medical center.

A VA examination was conducted in August 1997. The veteran reported
that he had painful ambulation attributed to bilateral plantar
calluses, somewhat relieved by trimming, since 1973. The examiner
noted calluses on the plantar surface of both feet, with no
erythema or evidence of current infection. X-ray examination showed
bilateral calcaneal spurs, a small bone island in the right os
calcis, vascular calcifications, and degenerative osteoarthrosis of
the first metatarsophalangeal joint bilaterally. The examiner
provided diagnoses of plantar callosities, and degenerative joint
disease of the metatarsophalangeal joints. The examiner stated that
the veteran's foot pain might be due to painful bilateral plantar
calluses, diabetic neuropathy or arterial insufficiency, or a
combination of those factors.

A VA examination was conducted in September 1997. Physical
examination revealed a callus at the head of the fifth metatarsal
bone on the right and decreased sensation in a stocking pattern,
indicating peripheral neuropathy. Slight hammer toe of the second
toe on the left and calluses of the first and fifth metatarsal
heads, as well as decreased sensation in a stocking pattern, were
noted on the left. Range of motion testing of the left foot showed
plantar flexion of 35 degrees, dorsiflexion of 5 degrees, inversion
of 30 degrees, and eversion of 15 degrees. Range of motion testing
of the right foot revealed plantar flexion of 25 degrees,
dorsiflexion of 5 degrees, inversion of 20 degrees, and eversion of
5 degrees. Strength was 5x5 throughout. The examiner noted flat
foot on both sides and tightness of both heel cords. The examiner
concluded that the veteran's hammertoe was very minimal and was
confined to one particular toe. The veteran's difficulty

standing for extended periods was partly due to calluses and partly
to his nonservice-connected diabetic polyneuropathy.

At a hearing before an RO hearing officer in May 1998, the veteran
testified that his service-connected foot condition had been
getting worse. He stated that he had an insert in his shoes that he
wore all the time. Transcript, p. 2 (May 1998). He reported
constant severe pain and swelling in his feet. Transcript, pp. 3-4
(May 1998). He noted that he had to have the skin shaved on the
bottoms of his feet every month. Transcript, p. 4 (May 1998).

At a hearing before the undersigned in November 1999, the veteran
testified that he had pain and swelling in his feet. Transcript, p.
7-8 (Nov. 1999). He stated that orthotics had been issued, but they
did not work. Transcript, p. 9 (Nov. 1999). He reported difficulty
walking distances and going up and down stairs. Transcript, p. 13
(Nov. 1999).

VI.  Analysis

Under the Schedule, hammer toes warrants a noncompensable
evaluation if for a single toe, and a 10 percent evaluation if for
all toes unilaterally without claw foot. 38 C.F.R. 4.71a,
Diagnostic Code 5282. Other foot injuries are evaluated at 10
percent if moderate, 20 percent if moderately severe, and 30
percent if severe. 38 C.F.R. 4.71a, Diagnostic Code 5284.

On VA examination in September 1997, the examiner found that the
veteran's hammer toe was confined to one particular toe. No finding
of hammer toe was noted on VA examinations in April or August 1997.
The evidence preponderates against an evaluation in excess of 10
percent under the Schedular criteria for bilateral hammertoes.

The veteran's service-connected plantar callosities require monthly
pediatric care, as reported by the veteran and the VA examiner in
April 1997. Both VA examiners in August and September 1997 reported
that the veteran's difficulty standing was

15 -

due in part to the bilateral plantar calluses. The veteran reported
constant pain and swelling in his feet. Limitation of motion of the
veteran's feet was noted on the September 1997 examination, worse
on the right. In January 1997, the veteran's treating physician,
Dr. J.C.T., stated that his foot pathology made him 100 percent
disabled. The Board finds that the medical evidence reveals a
picture of severe foot disability due to the veteran's service-
connected foot pathology, warranting a 30 percent evaluation. The
Board gives particular weight to the statements of Dr. J.C.T., who
has treated the veteran throughout the existence of his foot
pathology. There are no schedular criteria for an evaluation in
excess of 30 percent, and such is not warranted here.

ORDER

Entitlement to service connection for short gastrocnemius muscles
is denied.

Entitlement to service connection for forefoot varus is denied.

Entitlement to a 10 percent evaluation for service-connected
pilonidal cyst is granted, effective September 28, 1970.

Entitlement to a 30 percent evaluation for service-connected
bilateral hammertoes with bilateral plantar callosities is granted.

John E. Ormond, Jr. 
Member, Board of Veterans' Appeals



